In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


               Nos. 06-17-00002-CR &
                    06-17-00024-CR



             MICHAEL DEAN, Appellant

                         V.

          THE STATE OF TEXAS, Appellee

        JAMES DAVID HAYNES, JR., Appellant

                         V.

               THE STATE OF TEXAS



          On Appeal from the 5th District Court
                   Bowie County, Texas
      Trial Court Nos. 15F0673-005 & 14F0359-005



                     Per Curiam
                                           ORDER

       Court reporter Leslie Bates recorded the trial court proceedings in appellate cause number

06-17-00002-CR, styled Michael Dean v. The State of Texas, and in appellate cause number 06-

17-00024-CR, styled James David Haynes, Jr. v. The State of Texas. The reporter’s record in each

of these matters was originally due March 3, 2017. When the records were not filed by March 3,

our clerk’s office attempted to contact Bates via email on March 7 and then by telephone on

March 9. On March 10, Bates contacted our clerk’s office and advised that motions for extensions

of time would be forthcoming in each case, and those motions were filed March 13. Bates sought

and was granted a thirty-day extension in each case, making the records due April 3, 2107. When

neither record was received on April 3, our clerk’s office again contacted Bates via email to inquire

about the whereabouts of the records. Bates has not responded to that email and has not filed the

records, though she did file, on April 11, motions to extend the filing deadlines in both cases.

       As we have stated before, the Texas Rules of Appellate Procedure establish that “trial and

appellate courts are jointly responsible for ensuring that the appellate record is timely filed.” TEX.

R. APP. P. 35.3(c). While we recognize that circumstances can and will, from time-to-time, prevent

a court reporter from meeting an appellate filing deadline, we also note that when such

circumstances arise, it is critical for the court reporter to communicate with this Court to assist us

in satisfying our responsibilities established by the Rules. Bates, who has a history of requiring

numerous extensions of time, has failed to adequately communicate with the Court in these matters

and has disregarded the filing deadlines established by the Rules and this Court. Under the

authority of Rule 35.3(c), which allows an appellate court to “enter any order necessary to ensure


                                                  2
the timely filing of the appellate record,” we find we must take steps to ensure that the records in

these cases are filed in a reasonable amount of time. Id.

        We, therefore, overrule Bates’ motions for extensions of time in both cases. Further, we

order Bates to file the reporter’s records in appellate cause number 06-17-00002-CR, styled

Michael Dean v. The State of Texas, and in appellate cause number 06-17-00024-CR, styled James

David Haynes, Jr. v. The State of Texas, to be received by this Court no later than the close of

business on Wednesday, May 3, 2017. At the close of business on May 3, Bates will have had 120

days to complete the appellate record in each case, which is more than adequate and abundantly

fair.

        If the reporter’s records are not received on or before May 3, we warn Bates that we may

begin contempt proceedings and order her to show cause why she should not be held in contempt

of this Court for failing to obey its order.

        IT IS SO ORDERED.


                                               BY THE COURT

Date: April 11, 2017




                                                 3